Exhibit 10.2

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
this 11th day of July, 2011 (the “Effective Date”), by and between Allscripts
Healthcare Solutions, Inc., a corporation organized and existing under the laws
of the State of Delaware (“Company”), and Diane Adams (“Executive”).

RECITALS

WHEREAS, Company and Executive entered into an Employment Agreement dated
August 17, 2009, as amended (the “Original Employment Agreement”); and

WHEREAS, Executive currently serves as Executive Vice President, Culture and
Talent of Company; and

WHEREAS, Company desires to continue to employ Executive in such position and
amend and restate certain provisions of the Original Employment Agreement; and

WHEREAS, Executive desires to continue to be employed by Company in the
aforesaid capacity subject to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

1. Employment.

Company hereby agrees to continue to employ Executive, and Executive hereby
accepts such continued employment, as Executive Vice President, Culture and
Talent of Company, pursuant to the terms of this Agreement. Executive shall have
the duties and responsibilities and perform such administrative and managerial
services of that position as are set forth in the bylaws of Company or as shall
be delegated or assigned to Executive by the Chief Executive Officer of Company
(the “CEO”) from time to time. Executive shall carry out Executive’s
responsibilities hereunder on a full-time basis for and on behalf of Company;
provided that Executive shall be entitled to devote time to outside boards of
directors, personal investments, civic and charitable activities, and personal
education and development, so long as such activities do not interfere with or
conflict with Executive’s duties hereunder. Notwithstanding the foregoing,
Executive agrees that, during the term of this Agreement, Executive shall not
act as an officer of any entity other than Company without the prior written
consent of Company.

2. Term.

The term of Executive’s employment by Company under this Agreement (the
“Employment Period”) shall commence on the Effective Date and shall continue in
effect



--------------------------------------------------------------------------------

through the first anniversary of the Effective Date, unless earlier terminated
as provided herein. Thereafter, unless Company or Executive shall elect not to
renew the Employment Period upon the expiration of the initial term or any
renewal term, which election shall be made by providing written notice of
nonrenewal to the other party at least ninety (90) days prior to the expiration
of the then current term, the Employment Period shall be extended for an
additional twelve (12) months. If Company elects not to renew the Employment
Period at the end of the initial term or any renewal term, such nonrenewal shall
be treated as a termination of the Employment Period and Executive’s employment
without Cause by Company for the limited purpose of determining the payments and
benefits available to Executive (i.e., Executive shall be entitled to the
severance/benefits set forth in Section 4.5.1). If Executive elects not to renew
the Employment Period, the same shall constitute a termination of Executive’s
employment and the Employment Period by Executive without Constructive
Discharge, and Executive shall only be entitled to the payments and benefits set
forth in Section 4.5.3.

3. Compensation and Benefits.

In consideration for the services Executive shall render under this Agreement,
Company shall provide or cause to be provided to Executive the following
compensation and benefits:

3.1 Base Salary. During the Employment Period, Company shall pay to Executive an
annual base salary at a rate of $450,000 per annum, subject to all appropriate
federal and state withholding taxes, which base salary shall be payable in
accordance with Company’s normal payroll practices and procedures. Executive’s
base salary shall be reviewed annually by the CEO, who shall recommend any
increases to the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of Company (the “Board”), and may be increased in the sole
discretion of the Board or Compensation Committee based on Executive’s
performance during the preceding calendar year. Executive’s base salary, as such
base salary may be increased hereunder, is hereinafter referred to as the “Base
Salary.”

3.2 Performance Bonus.

3.2.1 Executive shall be eligible to receive cash bonuses in accordance with
this Section 3.2 (each a “Performance Bonus”). The amount and payment of any
Performance Bonus shall be subject to a recommendation by the CEO to the
Compensation Committee, and such Performance Bonus shall be determined in the
sole discretion of, and based upon criteria selected by, the Compensation
Committee. Subject to the foregoing exercise of discretion, Executive’s annual
target Performance Bonus shall be 100% of Executive’s Base Salary (the “Target
Performance Bonus”), but may, based on performance, be less than or exceed such
amount. Performance Bonuses shall be paid according to the terms of the bonus
plan or program in which Executive participates from time to time.

3.3 Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:

3.3.1 Vacation. Executive shall be entitled to participate in the Company’s
vacation policy for similarly-situated employees.

 

2



--------------------------------------------------------------------------------

3.3.2 Participation in Benefit Plans. Executive shall be entitled to health
and/or dental benefits, including immediate coverage for Executive and
Executive’s eligible dependents, which are generally available to similarly
situated employees and as provided by Company in accordance with its group
health insurance plan coverage. In addition, Executive shall be entitled to
participate in any profit sharing plan, retirement plan, group life insurance
plan or other insurance plan or medical expense plan maintained by Company for
its salaried employees generally, in accordance with the general eligibility
criteria therein.

3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of Executive’s duties under
this Agreement from time to time upon Executive’s submission to Company of
invoices of such expenses in reasonable detail and subject to all standard
policies and procedures of Company with respect to such expenses.

3.5 Stock Awards. Executive shall be eligible to participate in any applicable
stock bonus, stock option, or similar plan implemented by Company and generally
available to its senior executive employees. The amount of any awards made
thereunder shall be in the sole discretion of the Board or Compensation
Committee.

3.6 Payment upon a Change of Control with No Comparable Job. If a Change of
Control occurs, and, prior to the Change of Control, Company or representatives
of the third party effecting the Change of Control (as applicable) do not offer
Executive a Comparable Job following the Change of Control, then, so long as
Executive has remained continuously employed from the Effective Date through the
date of the Change of Control, whether or not Executive continues to be employed
by Company or a successor to Company following the Change of Control, then:
(i) all unvested equity awards held by Executive shall fully vest upon the
Change of Control, and (ii) Company shall pay Executive, within ten (10) days
following the Change of Control, a lump sum equal to two (2) times the sum of
Executive’s Base Salary and Target Performance Bonus. The term “Comparable Job”
means employment following the Change of Control (x) with substantially the same
duties and responsibilities as were held by Executive prior to the Change of
Control, (y) at the same location at which Executive provides services prior to
the Change of Control or a location within fifty (50) miles of such location and
(z) at the same or increased Base Salary and Target Performance Bonus levels as
were in effect prior to the Change of Control.

4. Termination of the Services Prior To Expiration of Agreement. Executive’s
employment hereunder and the Employment Period may be terminated at any time as
follows (the effective date of such termination hereinafter referred to as the
“Termination Date”):

4.1 Termination upon Death or Disability of Executive.

4.1.1 Executive’s employment hereunder and the Employment Period shall terminate
immediately upon the death of Executive. In such event, all rights of Executive
and/or Executive’s estate (or named beneficiary) shall cease except for the
right to receive payment of the amounts set forth in Section 4.5.4 of the
Agreement.

 

3



--------------------------------------------------------------------------------

4.1.2 Company may terminate Executive’s employment hereunder and the Employment
Period upon the disability of Executive. For purposes of this Agreement,
Executive shall be deemed to be “disabled” if Executive, as a result of illness
or incapacity, shall be unable to perform substantially Executive’s required
duties for a period of three (3) consecutive months or for any aggregate period
of three (3) months in any six (6) month period. In the event of a dispute as to
whether Executive is disabled, Company may refer Executive to a licensed
practicing physician of Company’s choice, and Executive agrees to submit to such
tests and examination as such physician shall deem appropriate to determine
Executive’s capacity to perform the services required to be performed by
Executive hereunder. In such event, the parties hereby agree that the decision
of such physician as to the disability of Executive’s shall be final and binding
on the parties. Any termination of the Employment Period under this
Section 4.1.2 shall be effected without any adverse effect on Executive’s rights
to receive benefits under any disability policy of Company, but shall not be
treated as a termination without Cause.

4.2 Termination by Company for Cause. Company may terminate Executive’s
employment hereunder and the Employment Period for Cause (as defined herein)
upon written notice to Executive, which termination shall be effective on the
date specified by Company in such notice; provided, however, that Executive
shall have a period of ten (10) days (or such longer period not to exceed thirty
(30) days as would be reasonably required for Executive to cure such action or
inaction) after the receipt of the written notice from Company to cure the
particular action or inaction, to the extent a cure is possible. For purposes of
this Agreement, the term “Cause” shall mean:

4.2.1 the willful or grossly negligent failure by Executive to perform
Executive’s duties and obligations hereunder in any material respect, other than
any such failure resulting from the disability of Executive;

4.2.2 Executive’s conviction of a crime or offense involving the property of
Company, or any crime or offense constituting a felony or involving fraud or
moral turpitude; provided that, in the event that Executive is arrested or
indicted for a crime or offense related to any of the foregoing, then Company
may, at its option, place Executive on paid leave of absence, pending the final
outcome of such arrest or indictment;

4.2.3 Executive’s violation of any law, which violation is materially and
demonstrably injurious to the operations or reputation of Company; or

4.2.4 Executive’s material violation of any generally recognized policy of
Company or Executive’s refusal to follow the lawful directions of the Chief
Executive Officer, or Executive’s insubordination to Executive’s supervisor.

4.3 Termination without Cause. Either party may terminate Executive’s employment
and the Employment Period without Cause upon thirty (30) days’ prior written
notice to the other party. Upon termination of Executive’s employment with
Company for any reason, Executive shall be deemed to have resigned from all
positions with the other members of Company and its subsidiaries (provided, that
any such deemed resignations shall not affect Executive’s entitlement (if any)
to severance pay and benefits hereunder).

 

4



--------------------------------------------------------------------------------

4.4 Termination by Executive for Constructive Discharge.

4.4.1 Executive may terminate Executive’s employment and the Employment Period,
in accordance with the process set forth below, as a result of a Constructive
Discharge. For purposes of this Agreement “Constructive Discharge” shall mean
the occurrence of any of the following after the Effective Date:

 

  (i) a failure of Company to meet its obligations in any material respect under
this Agreement, including, without limitation, (x) any reduction in the Base
Salary or (y) any failure to pay the Base Salary (other than, in the case of
clause (y), the inadvertent failure to pay a de minimis amount of the Base
Salary, which payment is immediately made by Company upon notice from
Executive);

 

  (ii) a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s responsibilities with Company from those in
effect on the Effective Date (excluding, for this purpose, changes following a
Change of Control (x) to Executive’s reporting responsibilities and (y) arising
by reason of Company ceasing to be a public company); or

 

  (iii) Executive has been asked to relocate Executive’s principal place of
business to a location that is more than fifty (50) miles from Company’s offices
located in Raleigh, North Carolina.

4.4.2 For purposes of this Agreement, a “Change of Control” shall mean any one
of the following events following the Effective Date:

 

  (i) the date of acquisition by any person or group other than Company or any
subsidiary of Company (and other than any employee benefit plans (or related
trust) of Company or any of its subsidiaries) of beneficial ownership of
securities possessing more than thirty percent (30%) of the total combined
voting power of Company’s then outstanding voting securities which generally
entitle the holder thereof to vote for the election of directors (“Voting
Power”), provided, however, that no Change of Control shall be deemed to have
occurred solely by reason of any such acquisition by a corporation with respect
to which, after such acquisition, more than sixty percent (60%) of the then
outstanding shares of common stock of such corporation and the Voting Power of
such corporation are then beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the stock and Voting Power of Company
immediately before such acquisition, in substantially the same proportions as
their ownership immediately before such acquisition; or

 

  (ii)

the date the individuals who constitute the Board as of immediately following
the Effective Date (the “Incumbent Board”) cease for any reason other than their
deaths to constitute at least a majority of the Board; provided that any
individual who becomes a director after the Effective

 

5



--------------------------------------------------------------------------------

  Date whose election or nomination for election by Company’s stockholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered, for purposes of this Section, as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Company (as such terms are used in Rule 14a-11 under the 1934 Act
(defined below)); or

 

  (iii) Company effects (a) a merger or consolidation of Company with one or
more corporations or entities, as a result of which the holders of the
outstanding Voting Stock of Company immediately prior to such merger,
reorganization or consolidation hold less than 50% of the Voting Power of the
surviving or resulting corporation or entity immediately after such merger or
consolidation; (b) a liquidation or dissolution of Company; or (c) a sale or
other disposition of all or substantially all of the assets of Company other
than to an entity of which Company owns at least 50% of the Voting Power.

4.4.3 For purposes of the foregoing definition, the terms “beneficially owned”
and “beneficial ownership” and “person” shall have the meanings ascribed to them
in SEC rules 13d-5(b) under the 1934 Act, and “group” means two or more persons
acting together in such a way to be deemed a person for purposes of
Section 13(d) of the 1934 Act. Further, notwithstanding anything herein to the
contrary, the definition of Change of Control set forth herein shall not be
broader than the definition of “change in control event” as set forth under
Section 409A of the Code, and the guidance promulgated thereunder, and if a
transaction or event does not otherwise fall within such definition of change in
control event, it shall not be deemed a Change of Control for purposes of this
Agreement.

4.4.4 In the event of the occurrence of a Constructive Discharge, Executive
shall have the right to terminate Executive’s employment hereunder and receive
the benefits set forth in Section 4.5.1 below, upon delivery of written notice
to Company no later than the close of business on the sixtieth (60th) day
following the effective date of the Constructive Discharge; provided, however,
that such termination shall not be effective until the expiration of thirty
(30) days after receipt by Company of such written notice if Company has not
cured such Constructive Discharge within the 30-day period. If Company so
effects a cure, the Constructive Discharge notice shall be deemed rescinded and
of no force or effect. Notwithstanding the foregoing, such notice and lapse of
time shall not be required with respect to any event or circumstance which is
the same or substantially the same as an event or circumstance with respect to
which notice and an opportunity to cure has been given within the previous six
(6) months. The Termination Date of a Constructive Discharge shall be the date
of the Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)).

 

6



--------------------------------------------------------------------------------

4.5 Rights upon Termination. Upon termination of Executive’s employment and the
Employment Period, the following shall apply:

4.5.1 Termination by Company Without Cause or for Constructive Discharge. If
Company terminates Executive’s employment and the Employment Period without
Cause, or if Executive terminates Executive’s employment and the Employment
Period as a result of a Constructive Discharge, in each case either (x) prior to
a Change of Control, or (y) after the second anniversary of a Change of Control,
Executive shall be entitled to receive payment of any Base Salary amounts that
have accrued but have not been paid as of the Termination Date , and the unpaid
Performance Bonus, if any, with respect to the calendar year preceding the
calendar year in which the Termination Date occurs (such Performance Bonus, if
any, to be determined in the manner that it would have been determined, and
payable at the time it would have been payable, under Section 3.2 had there been
no termination of the Employment Period). In addition, subject to Sections 4.5.2
and 4.7, below, Company shall, subject to Section 7.14, be obligated to pay
Executive (or provide Executive with) the following benefits as severance:

 

  (i) an amount equal to Executive’s Base Salary plus Executive’s Target
Performance Bonus, payable in twelve (12) equal monthly installments commencing
on the Termination Date, such amount to be payable regardless of whether
Executive obtains other employment and is compensated therefor (but only so long
as Executive is not in violation of Section 5 hereof) (with the first two
installments to be paid on the sixtieth (60th) day following the Termination
Date and the remaining ten (10) installments being paid on the ten following
monthly anniversaries of such date);

 

  (ii) continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.3.2 for a period of twelve (12) months following the
Termination Date, with Executive’s contribution to such plans as if Executive
were employed by Company, such contributions to be paid by Executive in the same
period (e.g., monthly, bi-weekly, etc.) as all other employees of Company;
provided, however that Company may terminate such coverage if payment from
Executive is not made within ten (10) days of the date on which Executive
receives written notice from Company that such payment is due; and provided,
further, that such benefits may be discontinued earlier to the extent that
Executive becomes entitled to comparable benefits from a subsequent employer;
and

 

  (iii) upon the Termination Date (or, for awards subject to the satisfaction of
a performance condition, subject to the satisfaction of such performance
condition and upon the satisfaction of such performance condition, and based on
the level of performance achieved) a portion of any unvested stock option,
restricted stock unit or other equity award granted to Executive shall vest,
which portion shall be the number of shares equal to (a) plus (b) (such sum not
to exceed the number of shares that result in the full vesting of any such
award) as follows:

(a) the number of shares that would have vested to Executive per the applicable
award as of the one-year anniversary of the Termination Date had Executive
remained continuously employed by Company through such date; plus

 

7



--------------------------------------------------------------------------------

(b) the number of shares resulting from the following formula: (x) the number of
shares of such award that would vest on the normal vesting date of such award,
multiplied by (y) a fraction, the numerator of which is the number of days
elapsed since the last regular vesting date of such award (or the grant date, if
no portion of such award has yet vested), and the denominator of which is the
number of days between the last regular vesting date (or grant date, as the case
may be) and the normal vesting date.

4.5.2 Severance Upon Termination following a Change of Control. If, within the
period beginning on the date of a Change of Control through the second
anniversary of the Change of Control, Executive terminates Executive’s
employment and the Employment Period pursuant to Section 4.4 or Company
terminates Executive’s employment pursuant to Section 4.3, then Executive shall,
subject to Section 4.7, receive the payment and benefits provided in
Section 4.5.1; provided, however, that (A) in place of the twelve (12) monthly
payments provided for in Section 4.5.1(i), Executive shall receive a lump sum
amount of cash equal to two (2) times the sum of (x) Executive’s Base Salary
plus (y) Executive’s Target Performance Bonus, with such lump sum paid on the
sixtieth (60th) day following the Termination Date, such amount reduced by any
payment received by Executive pursuant to Section 3.6, and (B) in place of the
equity vesting provided for in Section 4.5.1(iii), all unvested equity awards
held by Executive shall vest upon the Termination Date.

Anything in this Agreement to the contrary notwithstanding, if (A) a Change of
Control occurs, (B) Executive’s employment with Company is terminated by Company
without Cause or if Executive terminates her employment as a result of a
Constructive Discharge, in either case within one hundred eighty (180) days
prior to the date on which the Change of Control occurs, and (C) it is
reasonably demonstrated by Executive that such termination of employment or
events constituting Constructive Discharge was (x) at the request of a third
party who had taken steps reasonably calculated to effect a Change of Control or
(y) otherwise arose in connection with or in anticipation of a Change of
Control, then for all purposes of this Agreement such Change of Control shall be
deemed to have occurred during the Employment Period and the Termination Date
shall be deemed to have occurred after the Change of Control, so that Executive
is entitled to the vesting and other benefits provided by this Section 4.5.2. If
Executive is entitled to additional vesting of any equity awards that were
cancelled as a result of Executive’s termination of employment prior to the
Change of Control, Company or its successor shall deliver to Executive the
consideration Executive would have received in the Change of Control had the
cancelled equity awards been outstanding and vested at the time of the Change of
Control. Any additional amounts due Executive as a result of the application of
this paragraph to a termination prior to a Change of Control shall be paid to
Executive under this Section 4.5.2. in a lump sum on the sixtieth (60th) day
following the Change of Control.

 

8



--------------------------------------------------------------------------------

4.5.3 Termination With Cause by Company or Without Constructive Discharge by
Executive. If Company terminates Executive’s employment and the Employment
Period with Cause, or if Executive terminates Executive’s employment and the
Employment Period other than as a result of a Constructive Discharge, Company
shall be obligated to pay Executive (i) any Base Salary amounts that have
accrued but have not been paid as of the Termination Date; and (ii) subject to
Section 7.14, the unpaid Performance Bonus, if any, with respect to the calendar
year preceding the calendar year in which the Termination Date occurs (such
Performance Bonus, if any, to be determined in the manner it would have been
determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

4.5.4 Termination Upon Death or Disability. If Executive’s employment and the
Employment Period are terminated because of the death or disability of
Executive, Company shall, subject to Section 7.14, be obligated to pay Executive
or, if applicable, Executive’s estate, the following amounts: (i) earned but
unpaid Base Salary; and (ii) the unpaid Performance Bonus, if any, with respect
to the calendar year preceding the calendar year in which the Termination Date
occurs (such Performance Bonus, if any, to be determined in the manner it would
have been determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

4.6 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without Cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

4.7 Requirement of a Release; Exclusivity of Severance Payments under this
Agreement. As a condition to the receipt of the severance payments and
termination benefits to be provided to Executive pursuant to this Section 4 upon
termination of Executive’s employment, Executive shall execute and deliver to
Company a general release of employment claims against Company and its
affiliates in a form reasonably satisfactory to Company within forty-five
(45) days following the Termination Date (provided, that Executive shall not be
required to release any rights under this Agreement). In addition, the severance
payments and termination benefits to be provided to Executive pursuant to this
Section 4 upon termination of Executive’s employment shall constitute the
exclusive payments in the nature of severance or termination pay or salary
continuation which shall be due to Executive upon a termination of employment
and shall be in lieu of any other such payments under any severance plan,
program, policy or other arrangement which has heretofore been or shall
hereafter be established by Company or any of its affiliates.

5. Noncompetition and Confidentiality.

5.1 Covenant Not to Compete. During the Employment Period and for a period of
one (1) year after the expiration or earlier termination of the Employment
Period, Executive shall not, (i) directly or indirectly act in concert or
conspire with any person employed by Company or any of its subsidiaries in order
to engage in or prepare to engage in or to have a financial or other interest in
any business which is a Direct Competitor (as defined below); or (ii) serve as
an employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage or have a financial or other interest in any
business which is a Direct

 

9



--------------------------------------------------------------------------------

Competitor (provided, however, that notwithstanding anything to the contrary
contained in this Agreement, Executive may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). For purposes of this Agreement, the term “Direct Competitor”
shall mean any person or entity engaged in the business of marketing or
providing within the continental United States prescription products or services
for pharmacy benefit management products or services, including, without
limitation, (i) prepackaged prescription products or services, (ii) point of
care pharmacy dispensing systems, (iii) point of care decision support software
for physicians, (iv) mail service pharmacy products or services,
(v) pharmaceuticals or pharmaceutical delivery systems, (vi) electronic medical
record, or practice management software, or revenue cycle management software
for ambulatory or acute care environments, (vii) departmental solutions for
hospitals (including, without limitation, emergency department, surgical
systems, pharmacy or laboratory systems), homecare, home health or hospice
support software, (viii) analytics solutions provided to healthcare
organizations, (ix) system hosting or outsourcing services for healthcare
organizations, and (x) electronic processing of healthcare transactions.

5.2 No Solicitation of Employees. During the Employment Period and for a period
of one (1) year following the expiration or earlier termination of the
Employment Period for any reason, Executive shall not, directly or indirectly,
whether for its own account or for the account of any other individual or
entity, (i) employ, hire or solicit for employment, or attempt to employ, hire
or solicit for employment, any Employee (as defined below), (ii) divert or
attempt to divert, directly or indirectly, or otherwise interfere in a material
fashion with or circumvent the relationship of Company or any of its
subsidiaries with, any Employees, or (iii) induce or attempt to induce, directly
or indirectly, any Employee to terminate their employment or other business
relationship with Company or any of its subsidiaries. For purposes of this
Section 5.2, “Employee” shall mean any person who is or was employed by Company
or any of its subsidiaries during the Employment Period; provided, however, that
“Employee” shall not include any person (a) whose employment with Company or a
subsidiary of Company was terminated by Company or such subsidiary without
cause, or (b) who was not employed by Company or any of its subsidiaries at any
time during the six (6) month period immediately prior to the Termination Date.

5.3 Confidential Information. Company has advised Executive, and Executive
acknowledges, that it is the policy of Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to
Company and its subsidiaries. Executive shall not at any time, directly or
indirectly divulge, furnish or make accessible to any person, firm, corporation,
association or other entity (otherwise than as may be required in the regular
course of Executive’s employment), nor use in any manner, either during the
Employment Period or after the termination of the Employment Period for any
reason, any Protected Information, or cause any such information of Company or
any of its subsidiaries to enter the public domain, except as required by law or
court order. “Protected Information” means trade secrets, confidential and
proprietary business information of Company, and any other information of
Company or any of its subsidiaries, including, without limitation, customer
lists (including potential customers), sources of supply, processes, plans,
materials, pricing information, internal memoranda, marketing plans, internal
policies, and products and services which may be

 

10



--------------------------------------------------------------------------------

developed from time to time by Company or any of its subsidiaries and the agents
or employees of any of them, including Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by Company or a subsidiary (as applicable)
or lawfully obtained from third parties who are not bound by a confidentiality
agreement with Company or any of its subsidiaries, is not Protected Information.

5.4 Injunctive Relief. Executive acknowledges and agrees that the restrictions
imposed upon him by this Section 5 and the purpose for such restrictions are
reasonable and are designed to protect the Protected Information and the
continued success of Company without unduly restricting Executive’s future
employment by others. Furthermore, Executive acknowledges that in view of the
Protected Information of Company and its subsidiaries which Executive has or
will acquire or has or will have access to and the necessity of the restriction
contained in this Section 5, any violation of the provisions of this Section 5
would cause irreparable injury to Company and its successors in interest with
respect to the resulting disruption in their operations. By reason of the
foregoing, Executive consents and agrees that if Executive violates any of the
provisions of this Section 5, Company and its successors in interest, as the
case may be, shall be entitled, in addition to any other remedies that they may
have, including monetary damages, to an injunction to be issued by a court of
competent jurisdiction, restraining Executive from committing or continuing any
violation of this Section 5.

6. No Set-Off or Mitigation. Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as otherwise provided herein, such
amounts shall not be reduced whether or not Executive obtains other employment.

7. Miscellaneous.

7.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

7.2 No Conflicts. Executive represents and warrants that the performance by
Executive of Executive’s duties hereunder will not violate, conflict with, or
result in a breach of any provision of any agreement to which Executive is a
party.

7.3 Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without reference to Illinois’ choice of law
statutes or decisions.

7.4 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity or enforceability of any other provision.
In the event any clause of this Agreement is deemed to be invalid, the parties
shall endeavor to modify that clause in a manner which carries out the intent of
the parties in executing this Agreement.

 

11



--------------------------------------------------------------------------------

7.5 No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

7.6 Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), or by commercial
overnight delivery service, to the parties at the addresses set forth below:

 

To Company:  

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza

Suite 2024

Chicago, IL 60654

Attention: Company Secretary or General Counsel

To Executive:   At the address or fax number most recently   contained in
Company’s records

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

7.7 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. Neither party may
assign any rights or obligations hereunder to any person or entity without the
prior written consent of the other party. This Agreement shall be personal to
Executive for all purposes.

7.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and Executive’s obligations thereto. Executive
acknowledges that Executive is not relying upon any representations or
warranties concerning Executive’s employment by Company except as expressly set
forth herein. No amendment or modification to the Agreement shall be valid
except by a subsequent written instrument executed by the parties hereto.

 

12



--------------------------------------------------------------------------------

7.9 Dispute Resolution and Arbitration. The following procedures shall be used
in the resolution of disputes:

7.9.1 Dispute. In the event of any dispute or disagreement between the parties
under this Agreement (excluding an action for injunctive relief as provided in
Section 5.4), the disputing party shall provide written notice to the other
party that such dispute exists. The parties will then make a good faith effort
to resolve the dispute or disagreement. If the dispute is not resolved upon the
expiration of fifteen (15) days from the date a party receives such notice of
dispute, the entire matter shall then be submitted to arbitration as set forth
in Section 7.9.2.

7.9.2 Arbitration. If the dispute or disagreement between the parties has not
been resolved in accordance with the provisions of Section 7.9.1 above, then any
such controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration to be held in Chicago, Illinois,
in accordance with the rules of the American Arbitration Association then in
effect. Any decision rendered herein shall be final and binding on each of the
parties and judgment may be entered thereon in the appropriate state or federal
court. The arbitrators shall be bound to strict interpretation and observation
of the terms of this Agreement. Company shall pay the costs of arbitration.

7.10 Survival. For avoidance of doubt, the provisions of Sections 4.5, 5 and 7
of this Agreement shall survive the expiration or earlier termination of the
Employment Period.

7.11 Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.

7.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

7.13 Taxes. Executive shall be solely responsible for taxes imposed on Executive
by reason of any compensation and benefits provided under this Agreement and all
such compensation and benefits shall be subject to applicable withholding.

7.14 Section 409A of the Code. It is intended that this Agreement will comply
with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. No action or failure by Company in good faith to act, pursuant to this
Section 7.14, shall subject Company to any claim, liability, or expense, and
Company shall not have any obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes pursuant to Section 409A of the
Code.

In addition, notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Executive’s “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (the “Delayed Payments”), such payment shall not be made prior to the
earlier of (i) the expiration of the six (6) month period measured from the date
of

 

13



--------------------------------------------------------------------------------

Executive’s “separation from service” and (ii) the date of Executive’s death.
Any payments due under this Agreement other than the Delayed Payments shall be
paid in accordance with the normal payment dates specified herein. In no case
will the delay of any of the Delayed Payments by Company constitute a breach of
Company’s obligations under this Agreement. For all purposes under this
Agreement, reference to Executive’s “termination of employment” (and corollary
terms) with Company shall be construed to refer to Executive’s “separation from
service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by Company) with Company.

In addition, to the extent that any reimbursement or in-kind benefit under this
Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (iii) subject to any shorter
time periods provided herein, any such reimbursement of an expense or in-kind
benefit must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred.

7.15 Payment by Subsidiaries. Executive acknowledges and agrees that Company may
satisfy its obligations to make payments to Executive under this Agreement by
causing one or more of its subsidiaries to make such payments to Executive.
Executive agrees that any such payment made by any such subsidiary shall fully
satisfy and discharge Company’s obligation to make such payment to Executive
hereunder (but only to the extent of such payment).

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

/s/ Diane Adams

Diane Adams ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

/s/ Glen Tullman

By: Glen Tullman

Title: Chief Executive Officer

 

15